Appeals having been taken to this Court by the above-named appellant from orders of the Supreme Court, New York County (Louis B. York, J.), entered on or about December 22, 2011 and August 30, 2012, and said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated May 1, 2013, it is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur—Tom, J.P, Andrias, Renwick and DeGrasse, JJ.